Alice Robie Resnick, J.,
dissenting.
{¶ 30} The primary issue in this appeal is whether appellee Hamilton County Board of Mental Retardation and Developmental Disabilities may be held liable under R.C. 5123.61(C) for the failure of its employees, appellees Jerry Clark and Sonjua Day, to report each other’s neglect of Jerome Ridley. Specifically, the estate of Jerome Ridley asks whether, for purposes of the immunity exception in former R.C. 2744.02(B)(5), 147 Ohio Laws, Part I, 909, 1150, R.C. 5123.61(C) expressly imposes liability upon a county board of mental retardation and developmental disabilities for failure to report the abuse or neglect of a mentally retarded or developmentally disabled person.
{¶ 31} This issue is easily resolved. In Campbell v. Burton (2001), 92 Ohio St.3d 336, 342-343, 750 N.E.2d 539, we held that pursuant to an earlier version of R.C. 2744.02(B)(5), see 1994 Am.Sub.S.B. No. 221, 145 Ohio Laws, Part II, 2211, 2215-2217, which contained the same operative language as the version of R.C. 2744.02(B)(5) now at issue, a board of education may be held liable when one of its employees fails to perform the duty to report known or suspected child abuse in violation of R.C. 2151.421. Since there is no relevant distinction between R.C. 5123.61 and 2151.421 or between their corresponding penalty provisions, and because the situation in this case cannot be distinguished from the situation that *237produced our judgment in Campbell, the above question must be answered in the affirmative.4
{¶ 32} The majority manages, however, to avoid this issue. In addressing the validity of the various claims included within the estate’s second proposition of law, the majority is willing to “assume that the estate sufficiently pled these claims.” But in addressing the validity of the estate’s failure-to-report claim, the majority concludes that “the estate failed to allege sufficient facts to state a prima facie negligence claim under R.C. 5123.61(C).”
{¶ 33} In disposing of the estate’s first proposition of law on this alternative ground, the majority reasons:
{¶ 34} “Here, the board itself does not have a duty to report, as it is not a person listed in division (C)(2); however, Clark and Day, as employees of the board, had such a duty. See R.C. 5123.61(C)(2)(c). Although the estate cites R.C. 5123.61 in its complaint, it does not allege that either Clark or Day failed to make a report pursuant to division (C)(1). Even if we were to infer that these employees breached this duty, the estate has not alleged sufficient facts to demonstrate that the failure to report contributed to Ridley’s death; rather, the estate alleges that because the board and its employees knew or should have known about Ridley’s tendency to overdress in warm weather and confine himself to his apartment with the windows shut, their abandonment of Ridley during an extreme heat wave proximately caused his death.”
{¶ 35} The majority’s insistence on pinpoint pleading is antithetical to the guiding principle that “[a]ll pleadings shall be so construed as to do substantial justice.” Civ.R. 8(F). Indeed, the majority essentially upholds the dismissal of this claim on the very basis that it is pled with “the simplicity and brevity of statement which the[ ] [civil] rules contemplate.” Civ.R. 84.
*238{¶ 36} To begin with, the majority intimates that the estate merely “cites R.C. 5123.61 in its complaint.” This, however, is not the case. In paragraph seven of its second amended complaint, the estate specifically alleges that “[u]nder ORC § 5123.61 * * *, [the board] and its employees had the statutory duty to report any neglect or abuse of RIDLEY, as well as a duty to report any unusual circumstances or emergencies affecting RIDLEY’S health, safety, and well being.”5
{¶ 37} The complaint further alleges that neither Clark nor Day “ever communicated to * * * interested health care authorities or departments that RID-LEY’S Service Assistant (Day) was ‘done with him,’ ” that “the duties owed to RIDLEY by [the board] and its employees” were breached, and that these employees “acted within the scope of their * * * employment in * * * breaching the statutory duty of care they owed to RIDLEY.” Moreover, the complaint alleges that “RIDLEY’S death was proximately caused by [the board’s] breach of duty” and that, in the alternative, the board’s employees “failed to do an act which it was [their] duty to do, knowing or having reason to know of facts which would lead a reasonable man to realize that failure to so act created [a] gross and unreasonable risk of physical harm to RIDLEY.”
{If 38} These latter allegations (going to the elements of breach of duty and proximate cause), although not specifically directed to the reporting duties in R.C. 5123.61(C), are of sufficient breadth to encompass the totality of duties claimed to be owed throughout the complaint. The majority’s analysis, which basically treats these general allegations as being strictly limited to the estate’s abandonment claim, is unfair, especially since the complaint contains a separate allegation in which it specifically accuses the board of “proximately causing RIDLEY’S death by abandoning his care.”
{¶ 39} Moreover, there is no rule that a complaint must set forth a specific set of facts to support its general allegations of negligence or, in the majority’s words, “to demonstrate” proximate cause. Quite the contrary: “In order for a court to dismiss a complaint for failure to state a claim upon which relief can be granted (Civ.R.12(B)(6)), it must appear beyond doubt from the complaint that the plaintiff can prove no set of facts entitling him to recovery.” O’Brien v. Univ. Community Tenants Union, Inc. (1975), 42 Ohio St.2d 242, 71 O.O.2d 223, 327 N.E.2d 753, syllabus.
Sanders & Associates and Raymond L. Katz; and Robert L. Schwartz, for appellant.
{¶ 40} Indeed, the syllabus in O’Brien expressly follows Conley v. Gibson (1957), 355 U.S. 41, 78 S.Ct. 99, 2 L.Ed.2d 80. In Conley, the United States Supreme Court explained:
{¶ 41} “The respondents also argue that the complaint failed to set forth specific facts to support its general allegations of discrimination and that its dismissal is therefore proper. The decisive answer to this is that the Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts upon which he bases his claim. To the contrary, all the Rules require is ‘a short and plain statement of the claim’ that will give the defendant fair notice of what the plaintiffs claim is and the grounds upon which it rests. The illustrative forms appended to the Rules plainly demonstrate this. Such simplified ‘notice pleading’ is made possible by the liberal opportunity for discovery and the other pretrial procedures established by the Rules to disclose more precisely the basis of both claim and defense and to define more narrowly the disputed facts and issues. Following the simple guide of Rule 8(f) that ‘all pleadings shall be so construed as to do substantial justice,’ we have no doubt that petitioners’ complaint adequately set forth a claim and gave the respondents fair notice of its basis. The Federal Rules reject the approach that pleading is a game of skill in which one misstep by counsel may be decisive to the outcome and accept the principle that the purpose of pleading is to facilitate a proper decision on the merits.” (Footnotes omitted.) Id. at 47-48, 78 S.Ct. 99, 2 L.Ed.2d 80.
{¶ 42} In reality, the majority never considers the relevant issue under Civ.R. 12(B)(6), which is whether there is any provable set of facts that would entitle the estate to relief under R.C. 5123.61(C). O’Brien, supra. However, it is readily conceivable that the estate could “demonstrate that the failure to report contributed to Ridley’s death” by showing that an immediate report made by either Clark or Day would have resulted in protective action being taken before Ridley died. Instead, requiring considerably more of the estate’s complaint than “a short and plain statement of the claim showing that the party is entitled to relief,” Civ.R. 8(A), the majority upholds the dismissal of the estate’s failure-to-report claim on grounds that are suspiciously reminiscent of the very obdurate and antiquated “fact pleading” standards that the Civil Rules were designed to replace.
{¶ 43} For all of the foregoing reasons, I must respectfully dissent.
F.E. Sweeney and Pfeifer, JJ., concur in the foregoing dissenting opinion.
McCaslin, Imbus & McCaslin and Bernard W. Wharton; and David T. Stevenson, Hamilton County Assistant Prosecuting Attorney, for appellees.
Issac, Brant, Ledman & Teetor, L.L.P., and Mark Landes, urging affirmance for amici curiae County Commissioners’ Association of Ohio and the Public Children’s Services Association of Ohio.

. The board and amicus curiae, County Commissioners’ Association of Ohio, make several attempts to distinguish this case from Campbell. Their supporting arguments, to a large extent, come to rest on the erroneous assumption that the board and its employees have the same legal identity or persona for purposes of R.C. 5123.61(C). This assumption is most prominent, for example, in amicus curiae’s argument that this case differs from Campbell because it “deals with [board] employees who have a duty to report suspected abuse or neglect of a retarded individual to themselves. * * * For all intents and purposes, a report was made to [the board] in this case. When the employees knew of the [neglect], it was known by the agency.” The assumption is obviously false, however, since R.C. 5123.61(C) expressly requires an “employee of a county board of mental retardation and developmental disabilities” to report such information “to the county board of mental retardation and developmental disabilities.” Under amicus’s reasoning, moreover, no board employee could ever be accused of failure to report under R.C. 5123.61(C), since the employee’s own knowledge of abuse or neglect simultaneously triggers and fulfills the duty to report. In this semantical domain, compliance with the reporting requirements becomes a needless inquiry because the board employee who withholds information concerning abuse or neglect is nevertheless deemed to have imparted that information to the board.


. The majority’s opening remark that “the board itself does not have a duty to report, as it is not a person listed in division (c)(2),” is insignificant. In Campbell, we found that “a political subdivision may be held liable for failure to perform a duty expressly imposed on its employee by R.C. 2151.421.” Id., 92 Ohio St.3d at 343, 750 N.E.2d 539.